Citation Nr: 0935862	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  01-09 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a disability rating in excess of 10 
percent for a duodenal ulcer.

3.  Entitlement to a disability rating in excess of 10 
percent, prior to October 22, 2001, for left foot exostosis, 
post-operative, with entrapment of dorsal cutaneous nerve 
(claimed as fracture).

4.  Entitlement to a disability rating in excess of 20 
percent, on and after December 1, 2001, for left foot 
exostosis, post-operative, with entrapment of dorsal 
cutaneous nerve (claimed as fracture).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to 
April 1979, and from May 1980 to October 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Denver, Colorado.  An October 2000 
rating decision granted service connection for a duodenal 
ulcer at a 10 percent rating, denied the Veteran's claim 
seeking entitlement to service connection for a right knee 
disability and depression and denied the Veteran's claim for 
dental benefits.  In an October 2001 rating decision, the RO 
denied service connection for depression and for residuals of 
a fractured left foot.  A November 2002 rating decision 
granted service connection for a left foot disability at a 10 
percent disability rating as of July 20, 1999, and assigned a 
temporary convalescent evaluation of 100 percent for the time 
period from October 22, 2001 through November 30, 2001 while 
the Veteran recovered from left foot surgery.  The 
presurgical disability rating of 10 was again assigned from 
December 1, 2001.  A February 2004 rating decision, inter 
alia, increased the Veteran's disability rating for his 
service-connected left foot disability to 20 percent, 
effective December 1, 2001.  As this rating does not 
represent the highest possible benefit, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2002, the appellant testified at a hearing before 
a Hearing Officer at the RO (RO hearing), and in May 2004, 
the Veteran testified before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing); copies of these 
transcripts are associated with the record.  At his Travel 
Board hearing, the Veteran withdrew his appeal of his claim 
for dental benefits.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b),(c) (2008).  In March 2009, 
service connection for a right knee disability was granted.  
As such, it is no longer on appeal.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Veteran's claims folder was subsequently moved the VA RO 
in Waco, Texas.

The issues of entitlement to service connection for an 
acquired psychiatric disability, to include depression, and 
entitlement to a disability evaluation in excess of 20 
percent, on and after December 1, 2001, for left foot 
exostosis, post-operative, with entrapment of dorsal 
cutaneous nerve (claimed as fracture) are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Over the entire appeals period, the Veteran's service-
connected duodenal ulcer has not been manifested by moderate 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration or with continuous 
moderate manifestations.

2.  For the period prior to October 22, 2001, the Veteran's 
service-connected left foot exostosis, post-operative, with 
entrapment of dorsal cutaneous nerve (claimed as fracture) 
was not manifested by symptomatology approximating a 
moderately severe foot injury.




CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009`); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.114, Diagnostic Code 7305 
(2008).    

2.  For the period prior to October 22, 2001, the criteria 
for a disability rating in excess of 10 percent for left foot 
exostosis, post-operative, with entrapment of dorsal 
cutaneous nerve (claimed as fracture) have not been met.  38 
U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5284 
(2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the Veteran's claim for a higher initial 
disability rating for a duodenal ulcer, he was granted 
service connection in an October 2000 rating decision, prior 
to the existence of the current section 5103(a) requirements.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  In this case, the Veteran 
was provided with appropriate notice in a December 2004 
letter.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this was not prejudicial to the appellant because of the 
actions taken by VA after providing the notice.  Not only has 
the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a March 2009 supplemental statement of the 
case issued after the notice was provided.  In addition, the 
Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the timing of VA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this issue as there has been no 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Veteran received this 
notice in March 2009.

In terms of the Veteran's claim for a higher initial 
disability rating for his left foot disability, the Veteran 
is challenging the initial evaluation assigned following the 
grant of service connection.  VA notice was provided in April 
2001 regarding the issue of service connection, before the 
rating decision in November 2002, granting the benefit.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's hearing transcripts and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examination for his service-connected duodenal ulcer 
in December 2005.  The Board notes that several years have 
passed since this examination; however, as treatment record 
through March 2008 are contained in the claims file and show 
no complaints of or treatment for gastrointestinal symptoms, 
the Board finds that a remand for further examination for 
this issue is unnecessary.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


Evaluation of initial disability rating - duodenal ulcer

The Veteran is currently service-connected under Diagnostic 
Code 7305, for duodenal ulcers.  Under this Diagnostic Code, 
a mild duodenal ulcer, with recurring symptoms once or twice 
yearly, is rated at a 10 percent disability rating, a 
moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations, is 
rated at a 20 percent disability rating and a moderately 
severe duodenal ulcer, with less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, is rated at a 
40 percent disability rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305. 

At his Travel Board hearing, the Veteran contended that his 
duodenal ulcer is more severe than is reflected in his 10 
percent disability rating.  He indicated that he must balance 
his medications in order to keep his symptoms under control.

A May 2001 VA medical record shows that the Veteran had 
epigastric tenderness, with no masses.  An October 2001 VA 
medical record shows that the Veteran had a positive history 
for reflux, abdominal pain, constipation, diarrhea, nausea 
and vomiting.  There was no history of jaundice, hematemesis, 
or bright red blood per rectum.  The Veteran had a history of 
melena when initially diagnosed with duodenal ulcers.  Upon 
examination, the Veterans abdomen was soft, bowel sounds were 
normal, there was no hepatosplenomegaly noted, and no 
guarding, tenderness, rebound, rigidity, masses or bruits.  

A December 2005 VA examination report shows that the Veteran 
had a duodenal ulcer documented by an upper gastrointestinal 
series in 1983.  He had been maintained on H2 blockers 
followed by proton pump inhibitors for some time, and he had 
symptoms suggestive of gastroesophageal reflux disease 
(GERD), which was basically controlled by the medication 
satisfactorily.  The examiner noted that there had been no 
upper gastrointestinal series done since 1997, and that there 
was no need for a scoping procedure.  There was no evidence 
of any recurrent active ulcer, just the ongoing symptoms of 
GERD, which were comprised of dyspepsia after certain foods, 
reflux regurgitation once or twice a week relieved with 
antacids, a sensation of a knot in the stomach at about the 
same frequency as the reflux symptoms.  There was occasional 
emesis without blood or coffee ground material, no melena or 
blood per rectum, dysphagia or swallowing obstruction.  He 
reported that he took medication which was helpful.  He had 
no constipation, diarrhea, weight gain or signs of anemia.  
His abdomen was soft, with minimal tenderness without rebound 
in epigastrium.  There were no masses or hepatosplenomegaly.  
Bowel sounds were normal.  The diagnosis was remote duodenal 
ulcer, not currently active, and GERD.  

VA medical records in May and October 2006 show that he 
denied any gastrointestinal problems.  VA medical records 
showing treatment in June 2007, July 2007 and November 2008 
show that the Veteran's abdomen was soft, with no tenderness 
to palpation, organomegaly or vascular bruits, with active 
bowel sounds. 

In April 2007, the Veteran was seen for a one day history of 
left lower quadrant abdominal pain and back pain.  This was 
found to be related to a ruptured abdominal aortic aneurism.  
He underwent emergency repair.  The Board notes that the 
Veteran is not service-connected for this aneurysm. 

Based upon the evidence of record, the Board finds that the 
Veteran's duodenal ulcer does not warrant a disability rating 
in excess of 10 percent.  As noted above, in order to warrant 
a higher disability rating under Diagnostic Code 7305, the 
Veteran's symptoms would need to show a moderate duodenal 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  The evidence of record 
does not show that this is the case.  There is no evidence 
that the Veteran has recurring symptoms or continuous 
moderate manifestations, which would indicate a moderate 
duodenal ulcer.  While the October 2001 VA medical record 
shows that the Veteran had a positive history for reflux, 
abdominal pain, constipation, diarrhea, nausea and vomiting, 
upon examination, the Veterans abdomen was soft, bowel sounds 
were normal, there was no hepatosplenomegaly noted, and no 
guarding, tenderness, rebound, rigidity, masses or bruits.  
The December 2005 VA examiner noted that there had been no 
upper gastrointestinal series done since 1997, and that there 
was no need for a scoping procedure as there was no evidence 
of any recurrent active ulcer.  He had no constipation, 
diarrhea, weight gain or signs of anemia.  The diagnosis was 
remote duodenal ulcer, not currently active, and GERD.  VA 
medical records throughout May 2006 to November 2008 show 
that the Veteran indicated that there were no 
gastrointestinal problems and that his abdomen was soft, with 
no tenderness to palpation, organomegaly or vascular bruits, 
with active bowel sounds. 
As such, a higher disability rating under Diagnostic Code 
7305 is not warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

The Board has considered rating the Veteran's duodenal ulcer 
under other Diagnostic Codes in order to provide the Veteran 
with the most beneficial rating; however, Diagnostic Code 
7305 is the most appropriate to rate the Veteran's duodenal 
ulcer.  The Board finds that rating the Veteran's duodenal 
ulcer under any other Diagnostic Code would not be 
appropriate.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for 10 
percent disability rating for his service-connected duodenal 
ulcer.  Fenderson, supra.

Evaluation of initial disability rating of 10 percent, prior 
to October 22, 2001, for a left foot disability

The Veteran is service-connected for his left foot disability 
under Diagnostic Code 5284, pertaining to a foot injury.  
Under this Diagnostic Code, a moderate foot injury warrants a 
10 percent disability rating, a moderately severe foot injury 
warrants a 20 percent disability rating and a severe foot 
injury warrants a 30 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

At his Travel Board hearing, the Veteran indicated that he 
felt his left foot condition warranted a higher disability 
rating throughout the appeals period.

An August 2000 VA medical record shows that the Veteran had 
osteoarthritis of the first tarsal metatarsal joint and an 
area of deformity and irregularity of the proximal fifth 
metatarsal which may have been due to an old trauma.  No 
acute fracture is identified.  The impression was old 
traumatic and degenerative changes of the foot with no acute 
fracture.  An August 2001 VA medical record shows that the 
Veteran had a broken foot in 1986, and at the time of the 
examination, had a small joint deformity.  He reported that 
it hurt depending on the type of shoes he wore and amount of 
activity.  He had an appointment at the end of August to 
possibly shave off some of the bone.  A VA medical record 
dated at the end of August 2001 shows that the Veteran 
reported a knot in his foot.  Upon examination, the Veteran 
had normal skin turgor, with no induration or nodules noted.  
There was no edema or varicosities and no tenderness or 
masses noted in popliteal or inguinal nodes bilaterally.  His 
neurological examination was grossly intact to light touch 
and vibratory stimuli bilaterally, his Achilles and plantar 
deep tendon reflexes were +2/4 bilaterally and he had normal 
plantar responses bilaterally.  His musculoskeletal 
examination reflected normal angle and base of gait, a 
popliteal at his first metatarsal cuneiform and normal range 
of motion with no pain or crepitus noted bilaterally.  The 
assessment was a nodule of the first metatarsal cuneiform of 
the left foot.  A September 2001 VA medical record shows that 
the Veteran had a traumatic fracture of his left foot in 
1985.  He was closed and reduced and placed in a cast at that 
time.  He claimed that is foot was most painful in shoes.  He 
had tried conservative padding, inserts and different shoes 
but was requesting surgical intervention.  An x-ray of his 
left foot revealed moderately severe intertarsal and 
tarsometatarsal degenerative changes.  The assessment was 
painful degenerative joint disease with osteophytic dorsal 
lipping of the first metatarsal cuneiform joint of the left 
foot.  The examiner discussed treatment options with the 
Veteran and he opted for a Lapidus procedure of the left 
first metatarsal cuneiform joint with cannulated screw 
fixation.  The Veteran underwent the procedure at the end of 
October 2001.  A podiatry progress note shows that the 
Veteran claimed he had been nonweight bearing since the 
surgery, had kept the dressings dry and intact and had been 
icing the foot.  The assessment was status post day three of 
metatarsal cuneiform joint of the left foot with no acute 
signs of infection.  He underwent physical therapy.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected left foot disability did not 
warrant a higher disability rating under Diagnostic Code 5284 
for the period of time prior to October 22, 2001.  As noted 
above, in order to warrant a disability rating in excess of 
10 percent, the Veteran's symptoms would need to approximate 
a moderately severe foot injury.  In this case, there is no 
evidence of record, for the time period prior to October 22, 
2001, that the Veteran's service-connected left foot 
disability meets this criteria.  The August 2000 impression 
was old traumatic and degenerative changes of the foot with 
no acute fracture.  In August 2001, the Veteran had normal 
skin turgor, with no induration or nodules, no edema or 
varicosities and no tenderness or masses noted in popliteal 
or inguinal nodes bilaterally.  His neurological examination 
was grossly intact, he had normal plantar responses 
bilaterally and his musculoskeletal examination reflected 
normal angle and base of gait, a popliteal at his first 
metatarsal cuneiform and normal range of motion with no pain 
or crepitus noted bilaterally.  A September 2001 assessment 
was painful degenerative joint disease with osteophytic 
dorsal lipping of the first metatarsal cuneiform joint of the 
left foot.  The Board finds that the evidence of record does 
not represent a disability picture which would approximate a 
moderately severe foot injury.  As such, a higher disability 
rating is not available under Diagnostic Code 5284 for the 
Veteran's left foot injury prior to October 22, 2001.  

The Board has considered rating the Veteran's service-
connected let foot disability under other Diagnostic Codes 
pertaining to disabilities of the toes in order to provide 
him with the highest available rating.  However, there is no 
evidence that the Veteran has flat foot, claw foot, or 
malunion or non union of the metatarsal bones.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5278 to 5283 (2008).

Finally, the disability picture for the Veteran's service-
connected duodenal ulcer and left foot disability is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, there is 
no competent evidence that the Veteran's duodenal ulcer and 
left foot disability are currently resulting in frequent 
hospitalizations or marked interference in his employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims for increased ratings for his duodenal ulcer and left 
foot disability, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 
U.S.C.A. § 5107(b).


ORDER

A disability evaluation in excess of 10 percent for a 
duodenal ulcer is denied.

A disability evaluation in excess of 10 percent, prior to 
October 22, 2001, for left foot exostosis, post-operative, 
with entrapment of dorsal cutaneous nerve (claimed as 
fracture) is denied.


REMAND

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
As it appears that the Veteran has been receiving ongoing 
treatment for his depression and left foot disability, 
current treatment records should be obtained.  

The Veteran has claimed that he has depression which began 
during service and should therefore be service-connected.  
The Veteran's service treatment records do not reflect 
treatment for or a diagnosis of depression; however, he 
contended that he had a breakdown while in service and 
attempted suicide, and that he was discharged from service 
shortly thereafter.  In its December 2004 remand, the Board 
instructed the RO to obtain the Veteran's service personnel 
records and, after the records were made part of the claims 
file, to provide the Veteran with a psychiatric examination 
to determine whether his current depression began during 
service.  The Veteran was afforded a VA psychiatric 
examination in January 2006; however, the Veteran's service 
personnel records were not part of the claims file at that 
time.  In addition, the January 2006 VA examiner opined that 
the Veteran's depression is secondary to pain.  At that time 
the Veteran was service-connected for his left foot 
disability, duodenal ulcer and left knee arthritis and 
retropatellar syndrome.  The examiner did not indicate which 
disability was causing the pain which led to his depression.  
It appears that the RO sought an addendum to the report for 
clarification; however, this addendum is not in the claims 
folder.  It should be noted that the Veteran has been 
subsequently service-connected for right knee degenerative 
arthritis.  As such, the Veteran should be afforded another 
psychiatric examination for the examiner to provide an 
opinion as to whether the Veteran's breakdown and suicide 
attempt in service was the beginning of his depression, and 
whether his depression is a result of pain caused by any of 
his service-connected disabilities.  

In addition, with regard to the Veteran's claim for a higher 
initial disability rating for his left foot disability as of 
December 1, 2001, the most recent VA examination of the feet 
was provided to the Veteran in December 2005.  Since that 
time, the Veteran has been treated for a broken bone in his 
left foot.  The Board finds that, in order to determine the 
current nature and severity of his service-connected left 
foot condition, as of December 1, 2001, the Veteran should be 
afforded a current VA feet examination.  The Board notes 
that, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the 
Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The record reflects that the Veteran has a scar 
as a residual of his left foot surgery.  As such, the Veteran 
should be afforded a dermatological examination to determine 
the nature and severity of his scar and to determine whether 
the symptoms are duplicative of his service-connected left 
foot disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his depression and 
left foot disability.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  In 
particular, the RO should obtain the most 
recent addendum to the January 2006 VA 
psychiatric examination report.  If 
records are unavailable, please have the 
provider so indicate.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded psychiatric, 
feet and dermatological examinations, by 
appropriate specialists, to determine 
whether the Veteran's depression is a 
result of any incident in service or 
began to manifest during service and 
whether it is due to a service-connected 
disability, to determine the current 
nature and severity of his service-
connected left foot disability and to 
assess the Veteran's left foot surgical 
scar.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand, the Veteran's service 
personnel records and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The psychiatric examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's breakdown 
and suicide attempt in service 
represented the onset of his depression, 
(2) whether it is at least as likely as 
not (50 percent or more probability) that 
the Veteran's depression is a result of 
pain from any of his service-connected 
disabilities, and (3) the current status 
of the Veteran's depression.  

The foot examiner is to assess the nature 
and severity of the Veteran's left foot 
exostosis, post-operative, with 
entrapment of dorsal cutaneous nerve in 
accordance with the latest AMIE worksheet 
for rating disabilities of the foot.  The 
examiner should comment on whether the 
Veteran's recent fracture in his left 
foot is related to his service-connected 
disability and whether there are 
residuals as a result of that fracture.  

The dermatological examiner is to 
expressly give the extent of the scarring 
related to the surgery performed on the 
Veteran's left foot in square inches or 
square centimeters, should indicate 
whether the Veteran's scarring is 
unstable (i.e., frequent loss of covering 
of skin over the scar), deep, superficial 
(i.e., not associated with underlying 
tissue damage), or tender and/or painful 
on objective demonstration, and whether 
the scarring results in weakness, limits 
the function of, or causes limited motion 
of, the affected part.  

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, to include consideration of 
separate ratings for scarring.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2008).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


